Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by USP 5306772 see abstract, col. 5, lines 5-10, claims 2, 4, 6 -10, 14-17; or US Pub 20020004545 see paragraphs [0044]-[0049]

Applicants’ claim 10 is directed to a method for decomposing a resin molded body, comprising: applying a decomposition treatment liquid containing a plurality of fatty acid metal salts having different oxidation numbers by any method of coating, disseminating, spraying or dipping.
USP 5306772 discloses in the abstract a polyacetal resin composition produced by melt-kneading polyacetal, polyfluorovinylidene and optionally, an organic lubricant at a temperature higher than the melting point of each of the polyacetal and the polyfluorovinylidene; and a molded article formed from the above polyacetal resin composition.
In col. 5 lines 5-10 the reference discloses that the organic lubricant refers to known organic lubricants in the form of a liquid, wax, powders, fibers or particles at room temperature or under heat. Examples of the organic lubricant include silicone oil, paraffin, polyolefin wax, higher fatty acid, higher fatty acid metal salt, higher fatty acid ester, higher fatty acid amide, polyalkylene glycol (such as polyethylene glycol and polypropylene glycol), polyalkylene glycol fatty acid ester (such as polyethylene glycol fatty acid ester and polypropylene glycol fatty acid ester), polyolefin (such as polyethylene, polypropylene and a polyethylene copolymer), polyolefin-based graft polymer (such as a graft polymer obtained from polyethylene and either polymethyl methacrylate or an acrylonitrilestyrene copolymer) and polytetrafluoroethylene. Of these organic lubricants, more preferred are silicone oil, paraffin, polyolefin wax, higher fatty acid, higher fatty acid metal salt, higher fatty acid ester and higher fatty acid amide.  The above organic lubricants may be used alone or in combination. 
Note also that calcium, lithium have different oxidation numbers, +2 and 1 respectively.


US Pub 20020004545 discloses in paragraph [0044] Examples of the alkaline metal fatty acid salt and the alkaline earth metal salt are calcium dimyristate, calcium dipalmitate, calcium diheptadecylate, calcium distearate, calcium (myristate-palmitate), calcium (myristate-stearate), calcium (palmitate-stearate), lithium myristate, lithium palmitate, lithium heptadecylate and lithium stearate. Of these compounds, a lithium salt of a fatty acid such as lithium palmitate and lithium stearate; and a calcium salt of a fatty acid such as calcium distearate are preferred, and lithium stearate are especially preferred. These compounds may be used either singly or as a mixture of two or more of them. 
In paragraph [0049] in case of blending a silicon-based lubricant, its amount in the whole composition is preferably defined to be 5% by weight or less. Its use in excess of 5% by weight may cause a deterioration of mold releasability, flame retardancy and mechanical properties of the composition.
In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.



With regard to claim16 is directed to a method for decomposing a resin molded body according to claim 15, wherein the thermoplastic resin is a polyolefin-based resin. 

US Pub 20020004545 discloses in paragraph [0029] that the resin which can be employed is, for example, a thermosetting resin or a thermoplastic resin. The reference discloses that typical examples of the thermosetting resins include phenol resins, melamine resins, urea resins, alkyd resins, unsaturated polyester resins, epoxy resins, silicone resins and the like, and typical examples of the thermoplastic resins include polyester resins, polyamide resins, acrylic resins, olefin resins and the like.

With regard to claim 18 directed to a degradable resin product, comprising: a decomposition treatment liquid containing a plurality of fatty acid metal salts having different oxidation numbers applied to a resin molded body by any of coating, disseminating, spraying or dipping. In view of the discussion in claim 10, any product in the references that was subject to an overtreatment or high concentration of lubricant would read on applicants claimed invention of a product. 

Objected Subject Matter
Claims 11- 15, and 17 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after an additional search is conducted.



Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Terressa Boykin/           Primary Examiner, Art Unit 1765